government entities division department of the treasury internal_revenue_service washington d c jun uniform issue list legend taxpayer a ae amount d qa r dear mr ggg in a letter dated date you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested _taxpayer a age __ withdrew amount d from his individual on may retirement account ira ira x for the purpose of meeting expected medical_expenses although taxpayer a expected to need amount d he later realized he did not need amount e because of ill health taxpayer a was unable to accomplish a timely rollover of amount e into another ira eventually after a stay in a hospital after several home nursing visits and after a number of physical therapy sessions taxpayer a was able to direct the writing of a ruling_request seeking a waiver of the 60-day rollover requirement on date based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount e because the failure to waive such requirement would be a hardship and against equity or good conscience qa sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira savtisit0s d b a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - __ the entire amount received including money and any other_property is paid into i an ira for th benefitef which the individual receives the payment or distribution or suet iftdividual not later than the 60th day after the day on the entire amount received including money and any other_property is paid into ii an eligible ritfigment plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the fhaximum affiount which may be’ paid inte ssueh plan may nétexceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_408 provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual qulma subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates an inability on his part to timely roll over amount e into an ira because of ill health by the time taxpayer a wis finally able to overcome the effects of his health problems and request a ruling from the service in november of the 60-day rollover period had expired therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount e pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount e except as noted below to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of any amounts required to be distributed no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent enue if you wish to inquire about this ruling please contact _ ld at please address all correspondence to se t ep ra t3 sincerely yours vs rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
